Citation Nr: 1140183	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of a reduction from a 100 percent rating to a 50 percent rating for service-connected posttraumatic stress disorder (PTSD), effective from January 1, 2010. 

2.  Entitlement to an increased rating for PTSD in excess of 50 percent from January 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from October 2000 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran perfected his appeal in this case in June 2010.  At that time he requested that he be afforded a Board hearing via video conference.  

The RO wrote to the Veteran in September 2011 to inform him that his requested video conference hearing was scheduled for October 12, 2011.  The letter included an enclosure that allowed the Veteran to respond by saying he would attend the hearing, elect a Travel Board hearing instead, or withdraw his request for a Board hearing of any type and have his appeal considered based on the evidence of record.

The Veteran responded in September 2011.  He declined the scheduled video conference hearing.  He asked that he be scheduled for a Travel Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:


The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

